Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1-9 and 21-23 are allowed over the prior art of record, the claims as amended overcome the pending restriction and objections, the 103 rejections are withdrawn, Applicant’s remarks on paper of 3/25/2021 are persuasive. The aminated graphene platelets are disposed within the porous support forming a first or more layers. The prior art of record discloses providing platelets within the support to seal the pores on a support, or to reduce the pores of the support, disposing the aminated platelets on a polymeric support forming a composite membrane with at least one layer of aminated platelets, or further layers of hydroxylated graphene platelets, as in claims 1 and 2, is not suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M FORTUNA whose telephone number is (571)272-1141.  The examiner can normally be reached on 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANA M FORTUNA/Primary Examiner, Art Unit 1779